MEMORANDUM **
Gregory Lawrence Bonitz was convicted by a jury of one count of violating 18 U.S.C. § 472. He appeals, arguing that there was insufficient evidence that he knew the federal reserve notes that he *809passed were counterfeit and that he possessed the required intent to defraud. We affirm.
There is sufficient evidence to support Bonitz’s conviction “if, viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could find the essential elements of the crime beyond a reasonable doubt.” United States v. Howick, 263 F.3d 1056, 1065 (9th Cir.2001), cert. denied, 535 U.S. 946, 122 S.Ct. 1339, 152 L.Ed.2d 243 (2002).
The evidence showed that Bonitz at first told agents that he received the counterfeit $100 bills from another casino, and only later admitted that he found the bills hidden in the car he was repairing. “[I]nconsistent exculpatory statements concerning the source of the [counterfeit] bills ... can be regarded as evidence of consciousness of wrongdoing.” United States v. McCall, 592 F.2d 1066, 1068 (9th Cir.1979) (per curiam). A counterfeit bill tom at the corner was found in the console of Bonitz’s car, which is evidence to support that Bonitz tested the money to see whether it had the security strips present in genuine notes.
Most importantly, Bonitz reviewed and signed a written statement that stated that when he first found the money in the car he was repairing he believed it was genuine, but that “After thinking about the money for a while, I came to the conclusion that the money might be counterfeit----” [ER pp. 157-58] He then described gambling and exchanging some of the money for change. Bonitz’s own statement is enough for a jury reasonably to find that he knew the bills were counterfeit when he passed them at the casino.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.